Citation Nr: 0414662	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  9808 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had honorable active service from August 1991 to 
August 1994.  His DD 214 reflects more than 11 years prior 
inactive service.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the veteran service connection for a 
left shoulder disorder.  

At the time of a hearing at the RO before the undersigned 
Veterans Law Judge, the issue of entitlement to a rating 
greater than 20 percent for the service-connected right 
shoulder disorder was withdrawn from appellate consideration.

This case was previously before the Board in October 2002 and 
November 2003.  In October 2002, pursuant to authority 
provided by 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional evidentiary development in this case.  
However, a decision by the Federal Circuit held, 38 C.F.R. 
§ 19.9(a)(2) is invalid because it permits the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration of that evidence.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).   As such, in 
November 2003, the Board remanded the veteran's claim for the 
RO to review of the evidence obtained by the Board and for 
issuance of the supplemental statement of the case.

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, the case must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




REMAND

The veteran claims that he is entitled to service connection 
for a left shoulder disorder.

While the Board acknowledges that the veteran has been 
afforded several VA examinations to determine the nature, 
severity, and etiology of his left shoulder disorder, the 
medical evidence remains unclear as to whether his left 
shoulder disorder is causally or etiologically related to his 
service.  In this regard, the Board notes that service 
medical records indicate that the veteran injured his right 
shoulder while weight lifting in November 1993, which 
required surgery.  Extensive records of treatment for right 
shoulder pathology are noted; however the service medical 
records are silent for complaints, findings, treatment or 
diagnosis of a left shoulder disorder.

The veteran is currently service-connected for a right 
shoulder disorder, namely, a status-post distal clavicle 
resection of the acromioclavicular joint of the right 
shoulder.  The veteran claims that he injured his left 
shoulder at the same time, but that military physicians did 
not treat it at that time because he is left-hand dominant.

Nonetheless, the VA examination reports and medical evidence 
of record conflict as to whether the veteran has a left 
shoulder disorder and whether it is was also caused by the 
veteran's November 1993 in-service weight lifting incident, 
which injured his right shoulder.  The January 1998 VA 
examination report indicated that there was no evidence of a 
left shoulder disorder, but subsequent VA examinations and VA 
medical records diagnosed the veteran with shoulder pain, 
left shoulder impingement syndrome, left rotator cuff tear, 
bicipital tendonitis, and acromioclavicular arthritis.  In 
December 2000, a VA provider opined that the veteran's left 
shoulder pain resulted from his 1993 weight lifting injury, 
but noted that he did not have the benefit of a reviewing the 
veteran's claims file and could not substantiate his opinion.  
See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence).  

Likewise, the VA examiner at the veteran's June 2001 
examination did not have the benefit of reviewing any of the 
veteran's medical records and did not provide an opinion as 
to the etiology of the veteran's left shoulder disorder, but 
diagnosed the veteran as "status-post left shoulder surgery 
with residual scar and limited range of motion."   So there 
are certain inconsistencies in the records that need to be 
sorted and another medical opinion provided based on a 
completely accurate factual history and a review of the 
veteran's claims file.  See, e.g., Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Accordingly, a VA examination should be obtained in order to 
determine whether the veteran's left shoulder disorder, as 
variously diagnosed, is causally or etiologically related to 
his service in the military, including his right shoulder 
injury from weight lifting in 1993.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Prior to any further adjudication of 
the claim, review the claims file and 
ensure that all notification and 
development required by the VCAA is 
completed in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  This includes written notice of 
the evidence, if any, the veteran is 
expected to provide in support of his 
claim and the evidence, if any, the RO 
will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning his 
claim.  Such evidence could include lay 
statements from individuals who served 
with him, or other persons pertaining to 
their observations concerning the left 
shoulder disorder, such as the onset or 
progression thereof.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  

2.  Schedule another VA orthopedic 
examination to determine to determine the 
nature, severity, and etiology of the 
veteran's left shoulder disorder.  Review 
all records associated with the claims 
file.  Conduct all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  

Based on this review, please indicate 
whether any service medical records or 
post-service medical evidence indicates 
the veteran's left shoulder disorder, as 
variously diagnosed, is related to his 
military service, including his service-
connected right shoulder disorder due to 
a weight lifting injury.  
This determination should take into 
consideration his medical, occupational, 
and recreational history prior to, during 
and since his active service.  The basis 
for the examiner's opinion should be 
fully explained with reference to 
pertinent evidence in the record.  If an 
opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  The report should be typed for 
clarity.

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




